                Case 19-12239-CSS        Doc 78     Filed 10/30/19    Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                       )       Chapter 11
                                             )
Highland Capital Management, L.P.            )       Case No. 19-12239 (CSS)
                                             )
                Debtor.                      )

                      NOTICE OF APPEARANCE OF COUNSEL AND
                         DEMAND FOR NOTICES AND PAPERS

         Please take notice that the undersigned firm of Sullivan Hazeltine Allinson LLC hereby

enters its appearance as counsel for the Hunter Mountain Trust (“Hunter”) in the above-captioned

case, pursuant to section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”);

and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); such

counsel hereby requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and sections 342 and

1109(b) of the bankruptcy Code, that hard copies of all notices and pleadings given or filed in the

above-captioned case be given and served upon the following persons at the following addresses,

telephone and telecopy numbers:

 William A. Hazeltine, Esq.
 SULLIVAN · HAZELTINE · ALLINSON LLC
 901 North Market Street, Suite 1300
 Wilmington, DE 19801
 Tel: (302) 428-8191
 Fax: (302) 428-8195


         Please take further notice that pursuant to section 1109(b) of the Bankruptcy Code, the

foregoing demand includes not only the notices and papers referred to in the bankruptcy rules and

sections of the Bankruptcy Code specified above, but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or informal,
               Case 19-12239-CSS          Doc 78      Filed 10/30/19     Page 2 of 2



written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

or otherwise filed or made with regard to the above-captioned cases and proceedings therein.

       This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of (a) Hunter’s rights (i) to have final orders in non-core matters and/or

matters entitled to adjudication by a judge authorized under Article III of the U.S. Constitution

entered only after de novo review by a District Court Judge, (ii) to trial by jury in any proceeding

so triable in these cases or in any case, controversy, or proceeding related to these cases, and (iii)

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (b) any other rights, claims, actions, setoffs, or recoupments to which

Hunter is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments Hunter expressly reserves.


Date: October 30, 2019
      Wilmington, DE                           SULLIVAN · HAZELTINE · ALLINSON LLC


                                               /s/ William A. Hazeltine
                                               William A. Hazeltine (No. 3294)
                                               901 North Market Street, Suite 1300
                                               Wilmington, DE 19801
                                               Tel: (302) 428-8191
                                               Fax: (302) 428-8195
                                               Email: whazeltine@sha-llc.com

                                               Attorneys for Hunter Mountain Trust




                                                  2
